TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00424-CV


Texas Society of Professional Engineers and James R. Winton, P.E., Appellants


v.


Texas Board of Architectural Examiners and Cathy Hendricks, Executive Director,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-07-001843, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	This appeal was abated pending settlement negotiations.  Appellants have filed an
unopposed motion to dismiss appeal.  Accordingly, we reinstate the appeal, grant appellants'
motion, and dismiss the appeal.  See Tex. R. App. P. 42.1. 

					__________________________________________
					Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed on Appellants' Motion
Filed:   August 28, 2012